DETAILED ACTION
Claims 1-20 are pending. 
Priority: Oct. 21, 2020
Assignee: EMC

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 8 and 15 each contain the following limitations that distinguish the claims form the prior art:
“… extract backup metadata, comprising system committed change numbers, system change numbers, types, database version identifiers, and details, for backup copies; generate a data structure, comprising start system change numbers, based on minimums of the system committed change numbers, end system change numbers, based on maximums of the system change numbers, the database version identifiers, and identifiers including the details, for the backup copies which are a set of archive log backup copies; identify dependent system change numbers, based on a start system change number to an end system change number for a backup copy corresponding to a database version identifier; identify, in the data structure, a set of backed-up system change numbers, based on the start system change numbers to the end system change numbers for the set of archive log backup copies corresponding to the database version identifier, which are included in the dependent system change numbers; output identifiers of the dependent system change numbers that are missing from the backed-up system change numbers as missing system change numbers, in response to a determination that the set of backed-up system change numbers do not include all of the dependent system change numbers; regenerate the data structure for an updated set of archive log backup copies; identify, in the regenerated data structure, an updated set of backed-up system change numbers, based on the start system change numbers to the end system change numbers for the updated set of archive log backup copies corresponding to the database version identifier, which are included in the missing system change numbers; and -48-[965-121606.01]PATENT Dell EMC 121606.01 store the backup copy, with each archive log backup copy which corresponds to any set of backed-up system change numbers, in recovery storage, in response to a determination that the updated set of backed-up system change numbers include all of the missing system change numbers…”. 
A related prior art is Vargas et al.(20200327015) where the cloud computing environment is allowed to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device. 
Another related prior art is Fan et al.(10452680) where a quick verification of the slave is provided and the amount of time and resources needed for such verification is minimized. The amount of data for new writes is minimized which are stored during the provisioning process, conserves resources and reduces the likelihood of an event that can cause inconsistencies between the copies, such as power failures or other such events.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132